Kupferman, J. P., and Asch, J.,
concur in a memorandum by Asch, J., as follows: I concur in the result reached by my colleagues and the reasoning used to reach that result. I would, however, add some observations. This case *509presents what seems to be but another incongruous variation in “the seemingly bottomless problem of our topless dancing statute.” (Siegel, NY L Dig, No. 267, March, 1982.) The statute (Alcohol Beverage Control Law, § 106, subd 6-a) barred topless dancing on premises that serve alcohol. The Court of Appeals, after the issue had percolated a number of times through the strata of judicial authority, struck down the statute. Bellanca v New York State Liq. Auth. (54 NY2d 228), held that such entertainment is protected under the free expression portion of the New York State Constitution (art I, § 8). As Professor David D. Siegel has observed (NY L Dig, op. cit.): “Wine, women and song thus remain joint tenants in New York.” It is difficult to believe, if this is the state of the law, that live performances of a sexual nature are protected, but a taped sexual performance, tin the limited basis as established in this case, is the ground for the revocation of a license.. An additional incongruity is that we are dealing here with filmed performance rather than live entertainment. The Supreme Court of the United States, in its wisdom, has directed that whether or not a film is obscene depends on “contemporary community standards”. (See Jenkins v Georgia, 418 US 153,157; Miller v California, 413 US 15.) Granted, the State of New York has broad powers over the sale of liquor within its borders. (See Bellanca v New York State Liq. Auth., supra.) It seems incredible however that the Constitution has different application on Eighth Avenue, where this type of movie is continuously shown with no discernible reaction from agencies of government, than three blocks west on Eleventh Avenue where a limited showing leads to such a Draconian response. There may well be some other basis for the authority taking the action it did, but if so, such does not appear on the-record before us.